889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James SANDERS;  Alice Sanders, Plaintiffs-Appellants,v.HEILIG-MEYERS FURNITURE COMPANY, (STERCHI'S), Defendant-Appellee.
No. 89-6261.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Ru les of the Sixth Circuit.


3
A review of the record indicates that the final order of the district court was entered August 31, 1989.  A Fed.R.Civ.P. 59(e) motion for reconsideration was  served on September 11, 1989, within ten days of entry of judgment and tolled t he appeals period.  See Fed.R.App.P. 4(a)(4).  The September 29, 1989, notice o f appeal filed prior to the ruling on the Rule 59(e) motion is premature.  Fed. R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition  of a timely Rule 59(e) motion "shall have no effect.  A new notice of appeal mu st be filed within the prescribed time measured from the entry of the order dis posing of the motion...."  A timely notice of appeal is mandatory and jurisdict ional.    Osterneck v. Ernst & Whinney, 109 S.Ct. 987, 990 (1989);  Griggs v. Pro vident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of juris diction.  Rule 8(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation